Exhibit 10.20

 

EMPLOYMENT AGREEMENT

 

AGREEMENT, dated as of this 28th day of April, 2005, by and between the Seneca
Gaming Corporation (the “Parent”), a governmental instrumentality of the Seneca
Nation of Indians of New York (the “Nation”) with its principal place of
business in the State of New York and Rajat R. Shah (“Executive”).

 

WHEREAS, the Parent desires that Executive serve as the Senior Vice President of
Corporate Development and Deputy General Counsel of the Parent and each of the
Seneca Niagara Falls Gaming Corporation (“SNFGC”), the Seneca Territory Gaming
Corporation (“STGC”), and the Seneca Erie Gaming Corporation (“SEGC”), each a
wholly-owned subsidiary of the Parent and a governmental instrumentality of the
Nation (collectively, the “Subsidiaries” and together with Parent, the
“Employer”); and

 

WHEREAS, Executive shall serve as Senior Vice President of Corporate Development
and Deputy General Counsel of the Parent and each of the Subsidiaries and the
terms of this Agreement assume that Executive shall serve in such positions
until the Termination Date (defined below).

 

IT IS HEREBY AGREED AS FOLLOWS:

 


1.             EMPLOYMENT; LOCATION OF EMPLOYMENT.


 


(A)           EMPLOYER HEREBY EMPLOYS EXECUTIVE AS ITS SENIOR VICE PRESIDENT OF
CORPORATE DEVELOPMENT AND DEPUTY GENERAL COUNSEL.  EXECUTIVE SHALL REPORT AND BE
ACCOUNTABLE TO AND WORK UNDER THE AUTHORITY OF THE PRESIDENT AND CHIEF EXECUTIVE
OFFICER AND THE BOARD OF DIRECTORS OF PARENT (THE “BOARD”).  EXECUTIVE SHALL
PERFORM SUCH DUTIES AND HAVE SUCH RESPONSIBILITIES THAT ARE CUSTOMARY FOR SUCH
POSITION AND INCLUDING THOSE THAT MAY BE SPECIFIED FROM TIME TO TIME BY THE
PRESIDENT AND CHIEF EXECUTIVE OFFICER AND/OR THE BOARD THAT ARE NOT INCONSISTENT
WITH SUCH POSITION.


 


(B)           EXECUTIVE AND THE PARENT ACKNOWLEDGE THAT EXECUTIVE CURRENTLY
RESIDES IN WASHINGTON D.C.; PROVIDED, HOWEVER, EXECUTIVE INTENDS TO RELOCATE TO
THE BUFFALO, NEW YORK AREA.  PRIOR TO HIS RELOCATION, EXECUTIVE SHALL BE
RESPONSIBLE FOR ALL LIVING EXPENSES AND TRAVEL EXPENSES BETWEEN EXECUTIVE’S HOME
IN THE WASHINGTON D.C. METROPOLITAN AREA AND THE PARENT’S PRINCIPAL EXECUTIVE
OFFICES IN NIAGARA FALLS, NEW YORK.  IN CONNECTION WITH EXECUTIVE’S RELOCATION,
THE PARENT SHALL REIMBURSE EXECUTIVE FOR CUSTOMARY AND REASONABLE RELOCATION
EXPENSES.


 


2.             TERM.  THE TERM OF THIS AGREEMENT SHALL COMMENCE ON MAY 2, 2005
(THE “COMMENCEMENT DATE”) AND TERMINATE ON SEPTEMBER 30, 2008 (THE “TERMINATION
DATE”), UNLESS RENEWED BY A SUBSEQUENT WRITTEN AGREEMENT OF THE PARTIES.

 

--------------------------------------------------------------------------------


 


3.             COMPENSATION.


 


(A)           FOR THE PERIOD COMMENCING ON MAY 2, 2005 THOUGH SEPTEMBER 30,
2005, EXECUTIVE SHALL BE PAID AN AGGREGATE OF TWO HUNDRED NINETY FIVE THOUSAND
SIX HUNDRED TWENTY FIVE DOLLARS ($295,625), OF WHICH THIRTY THOUSAND DOLLARS
($30,000) SHALL BE PAYABLE ON THE COMMENCEMENT DATE AND OF WHICH TWO HUNDRED
SIXTY FIVE THOUSAND SIX HUNDRED TWENTY FIVE DOLLARS SHALL BE PAYABLE
PERIODICALLY BETWEEN MAY 2, 2005 AND SEPTEMBER 30, 2005 IN ACCORDANCE WITH THE
EMPLOYER’S REGULAR PAYROLL PRACTICE.


 


(B)           EXECUTIVE SHALL BE PAID AN ANNUAL BASE SALARY (“BASE
COMPENSATION”) OF SEVEN HUNDRED THOUSAND DOLLARS ($700,000) FOR EMPLOYER’S
FISCAL YEAR ENDING SEPTEMBER 30, 2006; AN ANNUAL BASE SALARY OF SIX HUNDRED
THIRTY SEVEN THOUSAND FIVE HUNDRED DOLLARS ($637,500) FOR EMPLOYER’S FISCAL YEAR
ENDING SEPTEMBER 30, 2007; SEVEN HUNDRED TWENTY FIVE THOUSAND DOLLARS ($725,000)
FOR EMPLOYER’S FISCAL YEAR ENDING SEPTEMBER 30, 2008 WITH RESPECT TO HIS SERVICE
FOR ALL OF THE EMPLOYERS, WITH A SALARY REVIEW BY THE BOARD EACH FISCAL YEAR
THEREAFTER AT WHICH TIME THE BOARD SHALL DETERMINE WHETHER, IN ITS SOLE
DISCRETION, EXECUTIVE’S BASE COMPENSATION SHALL BE INCREASED.  SAID SALARY SHALL
BE PAYABLE PERIODICALLY IN ACCORDANCE WITH THE EMPLOYER’S REGULAR PAYROLL
PRACTICE.


 


(C)           EXECUTIVE SHALL BE PROVIDED WITH COVERAGE UNDER THE EMPLOYER’S
EMPLOYEE BENEFIT INSURANCE PROGRAMS AND RETIREMENT PROGRAMS, IF ANY, AT LEAST
EQUAL TO THE COVERAGE PROVIDED TO OTHER SENIOR EXECUTIVE OFFICERS OF THE
EMPLOYER.


 


(D)           THE PARENT SHALL PAY (OR REIMBURSE EXECUTIVE IF PAID BY EXECUTIVE)
FOR (I) EXECUTIVE’S ATTORNEY REGISTRATION DUES, (II) THE ANNUAL DUES FOR
MEMBERSHIP IN ATTORNEY BAR ASSOCIATIONS, AND (III) THE REASONABLE COSTS AND
EXPENSES RELATED TO FULFILLING EXECUTIVE’S CONTINUING LEGAL EDUCATION
REQUIREMENTS.


 


(E)           EXECUTIVE SHALL ALSO BE ELIGIBLE TO RECEIVE PERFORMANCE OR
INCENTIVE COMPENSATION, WHICH IS APPROVED BY THE BOARD IN ITS SOLE DISCRETION. 
SAID ADDITIONAL PERFORMANCE OR INCENTIVE COMPENSATION, IF ANY, SHALL BE IN
ADDITION TO AND SHALL NOT LESSEN OR REDUCE THE BASE COMPENSATION.


 


4.             LICENSING ISSUES.  EXECUTIVE REPRESENTS TO THE EMPLOYER THAT HE
SHALL USE HIS REASONABLE BEST EFFORTS TO OBTAIN SUCH LICENSES AS MAY BE REQUIRED
PURSUANT TO THE NATION-STATE GAMING COMPACT BETWEEN THE SENECA NATION OF INDIANS
AND THE STATE OF NEW YORK (THE “COMPACT”) AND/OR THE NATION’S OR THE EMPLOYER’S
GAMING ORDINANCES AS IN EFFECT ON THE DATE HEREOF, AS MAY BE NECESSARY TO ENABLE
HIM TO ENGAGE IN HIS EMPLOYMENT HEREUNDER.  ONCE EXECUTIVE OBTAINS SUCH
NECESSARY LICENSES HE SHALL MAINTAIN SUCH LICENSES IN GOOD STANDING AS A
PRE-CONDITION OF HIS EMPLOYMENT BY THE EMPLOYER.


 


5.             TERMINATION.


 


(A)           EXECUTIVE’S EMPLOYMENT HEREUNDER MAY BE TERMINATED BY THE PARENT
ONLY UNDER THE FOLLOWING CIRCUMSTANCES AND SUCH TERMINATION BY THE PARENT SHALL
BE A TERMINATION WITH RESPECT TO EACH EMPLOYER, UNLESS OTHERWISE DETERMINED BY
THE BOARD:

 

2

--------------------------------------------------------------------------------


 


(I)            UPON REVOCATION OR DISAPPROVAL OF THE LICENSE REQUIRED PURSUANT
TO THE COMPACT, OR UPON DISAPPROVAL BY THE NATIONAL INDIAN GAMING COMMISSION OF
THE ISSUANCE OF ANY LICENSE BY THE NATION PURSUANT TO ITS OWN GAMING ORDINANCES,
IF EITHER SUCH ACTION RENDERS IT UNLAWFUL FOR EXECUTIVE TO PERFORM AS SENIOR
VICE PRESIDENT OF CORPORATE DEVELOPMENT AND DEPUTY GENERAL COUNSEL OF EACH
EMPLOYER, OR IF ANY EVENT RENDERS IT UNLAWFUL FOR THE NATION AND/OR THE EMPLOYER
TO CONTINUE TO CONDUCT CASINO GAMING ON NATION TERRITORY.  FOR PURPOSES OF THIS
AGREEMENT, “NATION TERRITORY” SHALL INCLUDE CURRENT OR FUTURE NATION RESERVATION
TERRITORY WHERE THE EMPLOYER CONDUCTS OR WILL CONDUCT ITS GAMING OPERATIONS AS
OF THE DATE EXECUTIVE’S EMPLOYMENT IS TERMINATED.


 


(II)           UPON REVOCATION OR DISAPPROVAL OF SUCH LICENSES FOR EXECUTIVE AS
ARE REQUIRED PURSUANT TO THE COMPACT AND/OR BY THE NATION’S OR THE EMPLOYER’S
GAMING ORDINANCES;


 


(III)          EXECUTIVE SHALL COMMIT AN ACT CONSTITUTING “CAUSE,” WHICH IS
DEFINED TO MEAN AN ACT OF DISHONESTY BY EXECUTIVE INTENDED TO RESULT IN GAIN OR
PERSONAL ENRICHMENT OF EXECUTIVE OR OTHERS AT THE EMPLOYER’S EXPENSE, OR THE
DELIBERATE AND INTENTIONAL REFUSAL BY EXECUTIVE (EXCEPT BY REASON OF DISABILITY)
TO PERFORM HIS DUTIES HEREUNDER, OR BY ACTS CONSTITUTING GROSS NEGLIGENCE IN THE
PERFORMANCE OF SUCH DUTIES;


 


(IV)          EXECUTIVE SHALL DIE OR THE EMPLOYER SHALL FOR ANY REASON WITHIN
THE EMPLOYER’S OR THE NATION’S CONTROL PERMANENTLY CEASE TO CONDUCT CASINO
GAMING ON NATION TERRITORY; OR


 


(V)           EXECUTIVE SHALL BECOME UNABLE TO PERFORM THE DUTIES AND
RESPONSIBILITIES SET FORTH IN THIS AGREEMENT FOR A PERIOD OF 180 DAYS IN ANY 365
DAY PERIOD BY REASON OF LONG-TERM PHYSICAL OR MENTAL DISABILITY.


 


(B)           IF EXECUTIVE’S EMPLOYMENT SHOULD BE TERMINATED UNDER PARAGRAPHS
5(A)(I), (II) OR (III) ABOVE, THEN THE EMPLOYER SHALL AT THAT TIME PAY EXECUTIVE
THE BASE COMPENSATION EARNED THROUGH THE DATE EXECUTIVE IS TERMINATED, WHEREUPON
THE EMPLOYER SHALL HAVE NO FURTHER LIABILITY OR OBLIGATION TO EXECUTIVE UNDER
THIS AGREEMENT OR OTHERWISE.


 


(C)           IF EXECUTIVE’S EMPLOYMENT SHOULD BE TERMINATED UNDER PARAGRAPH
5(A)(IV) OR (V) ABOVE, THEN THE EMPLOYER SHALL AT THAT TIME PAY EXECUTIVE (OR
HIS ESTATE) HIS BASE COMPENSATION EARNED THROUGH THE DATE EXECUTIVE IS
TERMINATED; WHEREUPON THE EMPLOYER SHALL HAVE NO FURTHER LIABILITY OR OBLIGATION
TO EXECUTIVE UNDER THIS AGREEMENT OR OTHERWISE.


 


(D)           IF EXECUTIVE’S EMPLOYMENT SHOULD BE TERMINATED BY THE PARENT FOR
ANY REASON OTHER THAN THOSE SPECIFIED IN PARAGRAPH 5(A) ABOVE (IT BEING
UNDERSTOOD THAT A PURPORTED TERMINATION FOR CAUSE WHICH IS CONTESTED BY
EXECUTIVE AND FINALLY

 

3

--------------------------------------------------------------------------------


 


DETERMINED NOT TO HAVE BEEN PROPER SHALL BE TREATED AS A TERMINATION UNDER THIS
PARAGRAPH 5(D)), THEN THE EMPLOYER SHALL: (I) PAY EXECUTIVE HIS BASE
COMPENSATION EARNED, BUT UNPAID, THROUGH THE DATE EXECUTIVE IS TERMINATED, (II) 
CONTINUE TO PAY EXECUTIVE HIS BASE COMPENSATION IN EFFECT AS OF THE DATE OF
TERMINATION FOR A PERIOD FOLLOWING HIS TERMINATION (THE “SEVERANCE PERIOD”)
EQUAL TO THE LESSER OF (A) EIGHTEEN (18) MONTHS OR (B) THE REMAINDER OF THE
PERIOD ENDING ON THE TERMINATION DATE, AND (III) TO THE EXTENT ELECTED BY
EXECUTIVE, PAY FOR THE COST OF (A) EXECUTIVE’S PREMIUMS FOR CONTINUATION
HEALTHCARE COVERAGE UNDER SECTION 4980B OF THE INTERNAL REVENUE CODE OF 1986, AS
AMENDED (“COBRA”), AND (B) THE PREMIUMS FOR EXEC-U-CARE® OR ANY SIMILAR
EXECUTIVE MEDICAL REIMBURSEMENT INSURANCE PLAN MAINTAINED BY THE EMPLOYER ON THE
DATE EXECUTIVE’S EMPLOYMENT IS TERMINATED, FOR THE LESSER OF (1) THE SEVERANCE
PERIOD, (2) UNTIL EXECUTIVE IS NO LONGER ELIGIBLE FOR COBRA CONTINUATION
COVERAGE, OR (3) UNTIL EXECUTIVE OBTAINS COMPARABLE HEALTHCARE BENEFITS FROM ANY
OTHER EMPLOYER DURING THE SEVERANCE PERIOD, WHEREUPON THE EMPLOYER SHALL HAVE NO
FURTHER LIABILITY OR OBLIGATION TO EXECUTIVE UNDER THIS AGREEMENT OR OTHERWISE;
PROVIDED, HOWEVER, THAT EXECUTIVE SHALL HAVE A DUTY TO MITIGATE DAMAGES AS
FOLLOWS: DURING THE SEVERANCE PERIOD, EXECUTIVE SHALL ENDEAVOR TO MITIGATE
DAMAGES BY SEEKING EMPLOYMENT WITH DUTIES AND SALARY COMPARABLE TO THOSE
PROVIDED FOR HEREIN, AND IF HE SHALL OBTAIN SUCH EMPLOYMENT, HE SHALL REIMBURSE
THE EMPLOYER THE AMOUNT OF THE COMPENSATION HE HAS RECEIVED FROM SUCH OTHER
ENTITY FOR SUCH PERIOD, BUT NOT TO EXCEED THE AMOUNT OF THE COMPENSATION THE
EMPLOYER SHALL HAVE PAID HIM FOR SUCH PERIOD.


 


(E)           EXECUTIVE MAY TERMINATE HIS EMPLOYMENT FOR ANY REASON UPON
ONE-HUNDRED-TWENTY (120) DAYS WRITTEN NOTICE TO THE PARENT.  IF EXECUTIVE
TERMINATES HIS EMPLOYMENT PURSUANT TO THIS PARAGRAPH 5(E), THE EMPLOYER SHALL
PAY EXECUTIVE THE BASE COMPENSATION EARNED THROUGH THE DATE OF TERMINATION,
WHEREUPON THE EMPLOYER SHALL HAVE NO FURTHER LIABILITY OR OBLIGATION TO
EXECUTIVE UNDER THIS AGREEMENT OR OTHERWISE.


 


(F)            EXECUTIVE ACKNOWLEDGES AND AGREES THAT THE PAYMENTS SET FORTH IN
THIS SECTION 5 CONSTITUTE LIQUIDATED DAMAGES FOR TERMINATION OF HIS EMPLOYMENT
DURING THE EMPLOYMENT PERIOD AND SUCH LIQUIDATED DAMAGES SHALL BE HIS ONLY
REMEDY WITH RESPECT TO ANY CLAIM, INCLUDING, WITHOUT LIMITATION, BREACH OF
CONTACT, HE MAY HAVE UNDER THIS AGREEMENT AND THAT PRIOR TO RECEIVING ANY SUCH
PAYMENTS UNDER SECTION 5 AND AS A MATERIAL CONDITION THEREOF, EXECUTIVE SHALL
SIGN AND AGREE TO BE BOUND BY A GENERAL RELEASE OF CLAIMS AGAINST THE EMPLOYER
RELATED TO EXECUTIVE’S EMPLOYMENT (AND TERMINATION OF EMPLOYMENT) WITH THE
EMPLOYER IN SUBSTANTIALLY THE FORM AS ATTACHED HERETO AS EXHIBIT A AS MAY BE
MODIFIED BY THE EMPLOYER IN GOOD FAITH TO REFLECT CHANGES IN LAW OR ITS
EMPLOYMENT PRACTICES.  NOTWITHSTANDING ANY OTHER PROVISION OF THIS AGREEMENT TO
THE CONTRARY, EXECUTIVE ACKNOWLEDGES AND AGREES THAT OTHER THAN ANY CLAIM FOR
THE LIQUIDATED DAMAGES CONTEMPLATED HEREUNDER, HE WAIVES ANY RIGHTS TO BE
AWARDED ANY OTHER DAMAGES WITH RESPECT TO ANY CLAIM HE MAY HAVE UNDER THIS
AGREEMENT, INCLUDING, WITHOUT LIMITATION, COMPENSATORY OR PUNITIVE DAMAGES.

 

4

--------------------------------------------------------------------------------


 

6.             Restrictive Covenants.

 

(a)           Executive acknowledges that:  (i) as a result of Executive’s
employment with the Employer, he will obtain secret, proprietary and
confidential information concerning the business of the Employer, including,
without limitation, business and marketing plans, strategies, employee lists,
patron lists, operating procedures, business relationships (including persons,
corporations or other entities performing services on behalf of or otherwise
engaged in business transactions with the Employer), accounts, financial data,
know-how, computer software and related documentation, trade secrets, processes,
policies and/or personnel, and other information relating to the Employer
(“Confidential Information”); (ii) the Confidential Information has been
developed and created by the Employer at substantial expense and the
Confidential Information constitutes valuable proprietary assets and the
Employer will suffer substantial damage and irreparable harm which will be
difficult to compute if, during the term of the Agreement and thereafter,
Executive should enter a Competitive Business (as defined herein) in violation
of the provisions of this Agreement; (iii) the Employer will suffer substantial
damage which will be difficult to compute if, during the term of the Agreement
or thereafter, Executive should solicit or interfere with the Employer’s
employees, patrons or vendors or should divulge Confidential Information
relating to the business of the Employer; (iv) the provisions of this section 6
are reasonable and necessary for the protection of the business of the Employer;
(v) the Employer would not have hired or employed Executive unless he signed
this Agreement; and (vi) the provisions of this Agreement will not preclude
Executive from other gainful employment.  “Competitive Business” shall mean any
gaming establishment which provides to its patrons games of chance such as slot
machines, card games, roulette, and similar games in the State of New York or
within the 100 mile radius of Nation Territory.

 

(b)           Executive acknowledges and agrees that the unauthorized disclosure
or misuse of Confidential Information will cause substantial damage to the
Employer.  Therefore, Executive agrees not to, at any time, either during the
term of the Agreement or thereafter, divulge, use, publish or in any other
manner reveal, directly or indirectly, to any person, firm or corporation any
Confidential Information obtained or learned by Executive during the course of
his employment with the Employer, with regard to the operational, financial,
business or other affairs and activities of the Employer, their officers,
directors or employees and the entities with which they have business
relationships, except (i) as may be necessary to the performance of Executive’s
duties with the Employer, (ii) with the Parent’s express written consent,
(iii) to the extent that any such information is in the public domain other than
as a result of Executive’s breach of any of obligations hereunder, or (iv) where
required to be disclosed by court order, subpoena or other government process
which is consistent with the terms and conditions of paragraphs 15(f) and
15(g) of the Compact and, in such event, Executive shall cooperate with the
Employer in attempting to keep such information confidential.

 

(c)           During Executive’s employment with the Employer and for eighteen
(18) months after his termination of employment for any reason (the “Restricted
Period”),

 

5

--------------------------------------------------------------------------------


 

Executive, without the prior written permission of the Parent, shall not,
directly or indirectly, (i) enter into the employ of or render any services to
any person, engaged in a Competitive Business; or (ii) become associated with or
interested in any Competitive Business as an individual, partner, shareholder,
member, creditor, director, officer, principal, agent, employee, trustee,
consultant, advisor or in any other relationship or capacity.   This paragraph
6(c) shall not prevent Executive from owning common stock in a publicly traded
corporation which owns or manages a casino provided Executive does not take an
active role in the ownership or management of such corporation and his ownership
interest represents less than 3% of the voting securities and/or economic value
of such corporation.

 

(d)           By executing this Agreement, Executive acknowledges that he
understands that the Employer’s ability to operate its business depends upon its
ability to attract and retain skilled people and that the Employer has and will
continue to invest substantial resources in training such individuals. 
Therefore, during the Restricted Period, Executive shall not, without the prior
written permission of the Parent, directly or indirectly solicit, employ or
retain, or have or cause any other person or entity to solicit, employ or
retain, any person who is employed or is providing personal services to the
Employer.

 

(e)           By executing this Agreement, Executive acknowledges that he
understands that the Employer’s ability to operate its business depends upon its
ability to attract and retain vendors and patrons.  Therefore, during the
Restricted Period, Executive shall not, directly or indirectly, solicit,
contact, interfere with, or endeavor to entice away from the Employer any of its
current or potential vendors or patrons or any such persons or entities that
were vendors or patrons of the Employer within the one year period immediately
prior to Executive’s termination of employment.

 

(f)            Executive acknowledges and agrees during his employment and for
all time thereafter that he will not defame or publicly criticize the services,
business, integrity, veracity or personal or professional reputation of the
Employer and its officers, directors, employees, affiliates, or agents thereof
in either a professional or personal manner.  Employer acknowledges and agrees
that during Executive’s employment and for all time thereafter, Employer will
not defame or publicly criticize Executive either in a professional or personal
manner, except as may be necessary to defend the Employer from comments made by
or on behalf of Executive.

 

(g)           If Executive commits a breach, or threatens to commit a breach, of
any of the provisions of this paragraph 6 of the Agreement, the Employer shall
have the right and remedy to have the provisions specifically enforced by any
court having jurisdiction, it being acknowledged and agreed by Executive that
the services being rendered hereunder to the Employer are of a special, unique
and extraordinary character and that any such breach or threatened breach will
cause irreparable injury to the Employer and that money damages will not provide
an adequate remedy to the Employer.  Such right and remedy shall be in addition
to, and not in lieu of, any other rights and remedies available to the Employer
at law

 

6

--------------------------------------------------------------------------------


 

or in equity.  Accordingly, Executive consents to the issuance of an injunction,
whether preliminary or permanent, consistent with the terms of this Agreement.

 

(h)           If, at any time, the provisions of this Agreement shall be
determined to be invalid or unenforceable under any applicable law, by reason of
being vague or unreasonable as to area, duration or scope of activity, this
Agreement shall be considered divisible and shall become and be immediately
amended to only such area, duration and scope of activity as shall be determined
to be reasonable and enforceable by the court or other body having jurisdiction
over the matter and Executive and the Employer agree that this Agreement as so
amended shall be valid and binding as though any invalid or unenforceable
provision had not been included herein.

 


7.             MISCELLANEOUS.


 


(A)           EXECUTIVE AGREES THAT DURING THE TERM OF THIS AGREEMENT UNLESS
EARLIER TERMINATED, HE WILL COMMIT HIS FULL TIME AND ENERGIES TO THE DUTIES
IMPOSED HEREBY; PROVIDED, THAT, WITH THE PRIOR WRITTEN APPROVAL OF THE BOARD,
EXECUTIVE MAY EXPEND AS MUCH OF HIS PERSONAL TIME ON HIS OWN VENTURES OR
INVESTMENTS, SO LONG AS: (I) SUCH TIME IS NOT SUBSTANTIAL AND DOES NOT INTERFERE
WITH HIS ABILITY TO PERFORM HIS DUTIES AS SENIOR VICE PRESIDENT OF CORPORATE
DEVELOPMENT AND DEPUTY GENERAL COUNSEL OF THE EMPLOYER; (II) SUCH ACTIVITIES DO
NOT COMPETE OR CONFLICT WITH THE BUSINESS OF THE EMPLOYER OR CREATE A PERSONAL
CONFLICT OF INTEREST TO EXECUTIVE AND (III) SUCH VENTURE OR INVESTMENT DOES NOT
TRANSACT ANY BUSINESS WITH THE EMPLOYER WITHOUT PRIOR DISCLOSURE TO, AND
APPROVAL BY, THE BOARD.


 


(B)           EXECUTIVE REPRESENTS TO THE EMPLOYER THAT THERE ARE NO
RESTRICTIONS OR AGREEMENTS TO WHICH HE IS A PARTY WHICH WOULD BE VIOLATED BY HIS
EXECUTION OF THIS AGREEMENT AND HIS EMPLOYMENT HEREUNDER.


 


(C)           NO PROVISIONS OF THIS AGREEMENT MAY BE AMENDED, MODIFIED, OR
WAIVED UNLESS SUCH AMENDMENT OR MODIFICATION IS AGREED TO IN WRITING SIGNED BY
EXECUTIVE AND BY A DULY AUTHORIZED OFFICER OF THE PARENT, AND SUCH WAIVER IS SET
FORTH IN WRITING AND SIGNED BY THE PARTY TO BE CHARGED.  NO WAIVER BY ANY PARTY
HERETO AT ANY TIME OF ANY BREACH BY THE OTHER PARTY HERETO OF ANY CONDITION OR
PROVISION OF THIS AGREEMENT TO BE PERFORMED BY SUCH OTHER PARTY SHALL BE DEEMED
A WAIVER OF SIMILAR OR DISSIMILAR PROVISIONS OR CONDITIONS AT THE SAME OR AT ANY
PRIOR OR SUBSEQUENT TIME.  NO AGREEMENTS OR REPRESENTATIONS, ORAL OR OTHERWISE,
EXPRESS OR IMPLIED, WITH RESPECT TO THE SUBJECT MATTER HEREOF HAVE BEEN MADE BY
EITHER PARTY WHICH ARE NOT SET FORTH EXPRESSLY IN THIS AGREEMENT.  THE
RESPECTIVE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER OF THIS AGREEMENT
SHALL SURVIVE EXECUTIVE’S TERMINATION OF EMPLOYMENT AND THE TERMINATION OF THIS
AGREEMENT TO THE EXTENT NECESSARY FOR THE INTENDED PRESERVATION OF SUCH RIGHTS
AND OBLIGATIONS.


 


(D)           THE VALIDITY, INTERPRETATION, CONSTRUCTION AND PERFORMANCE OF THIS
AGREEMENT SHALL BE GOVERNED BY THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD
TO ITS CONFLICTS OF LAW PRINCIPLES.

 

7

--------------------------------------------------------------------------------


 


(E)           EXCEPT AS PROVIDED IN PARAGRAPH 6(G) OF THIS AGREEMENT, ANY
DISPUTE, CONTROVERSY OR CLAIM ARISING OUT OF OR RELATING TO THIS AGREEMENT SHALL
BE SETTLED BY BINDING ARBITRATION IN NIAGARA FALLS, NEW YORK IN ACCORDANCE WITH
THE RULES OF THE AMERICAN ARBITRATION ASSOCIATION, AND JUDGMENT UPON THE AWARD
RENDERED BY THE ARBITRATOR(S) MAY BE ENTERED IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF NEW YORK.  THE PARTIES AGREE THAT THE ONLY REMEDIES
AVAILABLE TO EXECUTIVE UNDER THIS AGREEMENT ARE THOSE THAT ARE SET FORTH IN
PARAGRAPH 5 AND THE ARBITRATOR SHALL HAVE NO AUTHORITY TO AWARD ANY OTHER
DAMAGES, INCLUDING, WITHOUT LIMITATION, PUNITIVE AND/OR COMPENSATORY DAMAGES.


 


(F)            FOR THE PURPOSES OF THIS AGREEMENT, NOTICES, DEMANDS AND ALL
OTHER COMMUNICATIONS PROVIDED FOR IN THIS AGREEMENT SHALL BE IN WRITING AND
SHALL BE DEEMED TO HAVE BEEN DULY GIVEN WHEN DELIVERED EITHER PERSONALLY OR BY
UNITED STATES CERTIFIED OR REGISTERED MAIL, RETURN RECEIPT REQUESTED, POSTAGE
PREPAID, ADDRESSED AS FOLLOWS:


 

If to Executive:

 

 

If to the Parent:

 

310 4th Street

P.O. Box 77

Niagara Falls, New York (Seneca Nation Territory) 14303

Attn:  President and Chief Executive Officer of Seneca Gaming Corporation

 

or to such other address as any party may have furnished to the others in
writing in accordance herewith, except that notices of change of address shall
be effective only upon receipt.

 


(G)           THE INVALIDITY OR UNENFORCEABILITY OF ANY PROVISION OR PROVISIONS
OF THIS AGREEMENT SHALL NOT AFFECT THE VALIDITY OR ENFORCEABILITY OF ANY OTHER
PROVISION OF THIS AGREEMENT, WHICH SHALL REMAIN IN FULL FORCE AND EFFECT.


 


(H)           THIS AGREEMENT MAY BE EXECUTED IN ONE OR MORE COUNTERPARTS, EACH
OF WHICH SHALL BE DEEMED TO BE AN ORIGINAL BUT ALL OF WHICH TOGETHER WILL
CONSTITUTE ONE AND THE SAME INSTRUMENT.


 


(I)            EXCEPT AS OTHERWISE PROVIDED HEREIN, THIS AGREEMENT SETS FORTH
THE ENTIRE AGREEMENT OF THE PARTIES HERETO IN RESPECT OF THE SUBJECT MATTER
CONTAINED HEREIN AND SUPERSEDES ALL PRIOR AGREEMENTS, PROMISES, COVENANTS,
ARRANGEMENTS, COMMUNICATIONS, REPRESENTATIONS OR WARRANTIES, WHETHER ORAL OR
WRITTEN, BY ANY OFFICER, EMPLOYEE OR REPRESENTATIVE OF ANY PARTY HERETO IN
RESPECT OF SUCH SUBJECT MATTER.  EXCEPT AS OTHERWISE PROVIDED HEREIN, ANY PRIOR
AGREEMENT OF THE PARTIES HERETO IN RESPECT OF THE SUBJECT MATTER CONTAINED
HEREIN IS HEREBY TERMINATED AND CANCELLED.

 

8

--------------------------------------------------------------------------------


 


(J)            ALL PAYMENTS HEREUNDER SHALL BE SUBJECT TO ANY REQUIRED
WITHHOLDING OF FEDERAL, STATE AND LOCAL TAXES PURSUANT TO ANY APPLICABLE LAW OR
REGULATION.


 


(K)           THE SECTION HEADINGS IN THIS AGREEMENT ARE FOR CONVENIENCE OF
REFERENCE ONLY, AND THEY FORM NO PART OF THIS AGREEMENT AND SHALL NOT AFFECT ITS
INTERPRETATION.


 


8.             WAIVER OF SOVEREIGN IMMUNITY.


 


(A)           THE PARENT GRANTS A WAIVER OF ITS SOVEREIGN IMMUNITY FROM SUIT
EXCLUSIVELY TO EXECUTIVE (AND HIS ESTATE IN THE EVENT OF HIS DEATH) FOR THE
PURPOSE OF ENFORCING THIS AGREEMENT, OR PERMITTING OR COMPELLING ARBITRATION AND
OTHER REMEDIES AS PROVIDED HEREIN.  THIS WAIVER IS SOLELY FOR THE BENEFIT OF THE
AFORESAID PARTIES AND FOR NO OTHER PERSON OR ENTITY.  FOR THIS LIMITED PURPOSE,
THE PARENT CONSENTS TO BE SUED SOLELY WITH RESPECT TO THE ENFORCEMENT OF ANY
DECISION BY AN ARBITRATOR RELATING TO THIS AGREEMENT AS PROVIDED IN PARAGRAPH
7(E) OF THIS AGREEMENT IN THE UNITED STATES DISTRICT COURT FOR THE WESTERN
DISTRICT OF NEW YORK.


 


(B)           THE PARENT HEREBY WAIVES ANY REQUIREMENT OF EXHAUSTION OF TRIBAL
REMEDIES, AND AGREES THAT IT WILL NOT PRESENT ANY AFFIRMATIVE DEFENSE IN ANY
DISPUTE BASED ON ANY ALLEGED FAILURE TO EXHAUST SUCH REMEDIES.  WITHOUT IN ANY
WAY LIMITING THE GENERALITY OF THE FOREGOING, THE PARENT EXPRESSLY AUTHORIZES
ANY GOVERNMENTAL AUTHORITIES WHO HAVE THE RIGHT AND DUTY UNDER APPLICABLE LAW TO
TAKE ANY ACTION AUTHORIZED OR ORDERED BY ANY COURT, TO TAKE SUCH ACTION,
INCLUDING, WITHOUT LIMITATION, REPOSSESSING ANY PROPERTY AND EQUIPMENT SUBJECT
TO A SECURITY INTEREST OR OTHERWISE GIVING EFFECT TO ANY JUDGMENT ENTERED;
PROVIDED, HOWEVER THAT THE PARENT DOES NOT HEREBY WAIVE THE DEFENSE OF SOVEREIGN
IMMUNITY WITH RESPECT TO ANY ACTION BY THIRD PARTIES.


 


(C)           THE PARENT’S WAIVER OF IMMUNITY FROM SUIT IS IRREVOCABLE AND
SPECIFICALLY LIMITED TO THE REMEDIES PROVIDED IN PARAGRAPH 5 OF THIS AGREEMENT
REGARDING LIQUIDATED DAMAGES.  ANY MONETARY AWARD RELATED TO ANY SUCH ACTION
SHALL BE SATISFIED SOLELY FROM THE NET INCOME OF THE PARENT.


 


(D)           NOTWITHSTANDING ANYTHING IN THIS AGREEMENT TO THE CONTRARY, THIS
WAIVER IS TO BE INTERPRETED IN A MANNER CONSISTENT WITH THE PARENT’S ABILITY TO
ENTER INTO THIS AGREEMENT, INCLUDING, WITHOUT LIMITATION, THIS PARAGRAPH 8, AS
PROVIDED IN THE CHARTER OF THE PARENT, AS IT MAY BE AMENDED FROM TIME TO TIME. 
ACCORDINGLY, THE NATION SHALL NOT BE LIABLE FOR THE DEBTS OR OBLIGATIONS OF THE
PARENT, AND THE PARENT SHALL HAVE NO POWER TO PLEDGE OR ENCUMBER THE ASSETS OF
THE NATION.  FURTHERMORE, THIS PARAGRAPH 8 DOES NOT CONSTITUTE A WAIVER OF ANY
IMMUNITY OF THE NATION OR A DELEGATION TO THE PARENT OF THE POWER TO MAKE ANY
SUCH WAIVER. THIS PARAGRAPH 8 SHALL BE STRICTLY CONSTRUED WITH A VIEW TOWARD
PROTECTING THE NATION’S ASSETS FROM THE REACH OF CREDITORS AND OTHERS.

 

9

--------------------------------------------------------------------------------


 

EXECUTED, as of the date first written above.

 

 

SENECA GAMING CORPORATION

 

 

By

  /s/ Barry Snyder, Sr.

 

Name:

Barry Snyder, Sr.

Title:

Chairman of the Board of Directors

 

 

EXECUTIVE

 

 

By

 /s/ Rajat R. Shah

 

 

 Rajat R. Shah

 

10

--------------------------------------------------------------------------------